Case: 17-10430      Document: 00514306921         Page: 1    Date Filed: 01/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-10430
                                                                                  Fifth Circuit


                                  Summary Calendar
                                                                                FILED
                                                                          January 12, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

JASON WAYNE CHILDS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CR-75-1


Before PRADO, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jason Wayne Childs, federal prisoner # 39670-177, has moved for leave
to proceed in forma pauperis (IFP) on appeal from the district court’s denial of
his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction based on
Amendment 801 to the Sentencing Guidelines. By seeking leave to proceed
IFP, Childs is challenging the district court’s certification that his appeal is not




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10430     Document: 00514306921    Page: 2   Date Filed: 01/12/2018


                                 No. 17-10430

taken in good faith because it is frivolous. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997).
      Amendment 801 is not listed in U.S.S.G. § 1B1.10(d), p.s.        See U.S.
Sentencing Guidelines Manual, Supp. to App. C, Amendment 801, pp. 139-46
(2016); § 1B1.10(d), p.s. Accordingly, the district court was not authorized to
reduce Childs’s sentence pursuant to this amendment, and it did not abuse its
discretion in denying Childs’s § 3582(c)(2) motion.       See § 1B1.10(a)(2)(A),
comment. (n.1(A)), p.s.; Dillon v. United States, 560 U.S. 817, 826 (2010);
United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
      This appeal does not present a nonfrivolous issue, and Childs has not
brought it in good faith. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
The motion for leave to proceed IFP is DENIED, and the appeal is DISMISSED
as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.




                                       2